Title: From George Washington to Thomas Law, 21 September 1799
From: Washington, George
To: Law, Thomas

 

Dear Sir,
Mount Vernon 21st Septr 1799

In acknowledging the receipt of your note—which came to hand two days since, without date—I shall only observe, that whenever it suits the convenience of yourself & Mrs Law to visit Mount Vernon, we shall be happy in seeing you.
I had a desire (not a strong one) to possess the corner lot belonging to Mr Carroll on New Jersey Avenue, merely on account of its local situation; but have ⟨abandoned⟩ the idea. Disappointed in every expectation of receiving money, though most solemnly assured it, I am obliged to have recourse to borrowing from the Bank of Alexandria—much against my inclination to carry on my buildings in the City. ⟨It follows,⟩ that to sell the houses I have on hand there, will comport more with my finances than to purchase & build on other lots. If then you ⟨should⟩ hear of purchasers, this circumstance ⟨should⟩ be mentioned. Mrs Washington is far from well but unites in love with Yr Obt & Affe. ⟨frd⟩

Go: Washington

